Citation Nr: 1530033	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-00 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for squamous cell carcinoma, to include as due to herbicide exposure and asbestos exposure.

3.  Entitlement to service connection for a right eye disability.

4.  Entitlement to service connection for hearing loss disability.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 30 percent disabling for anxiety disorder.

7.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to March 1967. 

These matters come before the Board of Veterans' Appeals (Board) from October 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.   

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for squamous cell carcinoma, a right eye disability, hearing loss disability, and PTSD, and entitlement to an initial rating in excess of 30 percent disabling for anxiety disorder, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to a service connection for a heart disability. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 

At March 2015 videoconference Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to service connection for a heart disability (See Board hearing transcript page 2.)  Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review it.  

ORDER

The appeal as to the issue of entitlement to service connection for ischemic heart disease is dismissed. 


REMAND

Service Connection for Squamous cell carcinoma

The Veteran contends that his cancer (squamous cell carcinoma of the right maxillary sinus) is a slow growing cancer and that he thinks his Navy service caused it.  He contends that, in service, he was a chef's baker for approximately 1.5 years, worked in an engine room for three month during which he smelled fumes and cleaning fluids, was a deck hand in charge of cleaning and mixing paints, solvents, and thinners, did grinding and sanding of the ship, was a forklift driver for six months, ran "guns up forward during battle conditions," was exposed to herbicides in Vietnam, and was exposed to asbestos.  He also testified that his treating doctors are not "really sure exactly" what caused his cancer but it could be "a number of things." (See Board hearing transcript, pages 7 and 8.)  

Post-service, the Veteran was a painter for approximately three decades.  He also has a history of smoking for more than forty years, and a history of heavy drinking. (See October 2006, April 2007, and June 2010 VA clinical records.) 

Associated with the claims file is a print-out from the internet regarding cancer.  It reflects that people who work in certain jobs are more likely to develop nasal cavity and paranasal sinus cancer which seems to be related to breathing in certain substances while at work.  One of the listed substances is flour from baking and flour milling.  The print-out also reflects that smoking increases the risk of nasal cavity cancer.

The Veteran was diagnosed with cancer approximately 40 years after separation from service.  A June 2010 VA clinical record reflects that the Veteran had a profound history of smoking and a three month history of right facial pain and swelling.  A June 2010 MRI reflects findings suggestive of primary squamous cell carcinoma of the maxillary sinus.  It was noted that the Veteran had a lump under the right check, numbness in the right cheek, and double vision.  

Based on the above noted information regarding risks for cancer, and the Veteran's contentions that he worked with flour in service, the Board finds that additional development is warranted, to include obtaining a medical opinion.  38 C.F.R. § 3.159(c)(4).  

VA should attempt to obtain and associate with the claims file, the Veteran's complete military personnel record, which may identify his duties.  Thereafter, forward the claims file to an oncologist for an opinion with regard to the Veteran's cancer.  The clinician should discuss the Veteran's in-service risk factors, his post-service risk factors, and the length of time between separation from service and diagnosis.

Service Connection for Right Eye disability

Records refect that the Veteran has been diagnosed with squamous cell carcinoma of the right maxillary sinus with the tumor invaded into the right eye.  (See October 2010 Radiation Oncology clinical note).  Thus, his claim for a right eye disability is inextricably intertwined with the issue of entitlement to service connection for squamous cell carcinoma. 

Service Connection for Hearing Loss Disability

(At the 2015 Board hearing, the Veteran initially indicated it was his intent to withdraw this appeal; however, he subsequently decided that it should remain on appeal. (See Board hearing transcript, page 4.))

A July 2010 VA clinical record reflects that the Veteran presented for hearing testing prior to chemotherapy.  It was noted that the Veteran denied any hearing loss or communication frustration.  It was further noted that the Veteran was a right handed hunter, and had some abnormal hearing which may be due to his hunting.  The record reflects that the Veteran was to have a repeat audio examination after his chemotherapy.  

2012 VA records refect that the Veteran had reported fullness and sensation of decreased hearing in August 2011, and that it had not improved with the medication regimen.  A March 2012 VA record reflects that hearing devices were ordered for the Veteran.  He was diagnosed with moderate to profound degree of hearing loss bilaterally.  Exact threshold shifts were not provided, so the Board is unsure if the Veteran has a hearing loss disability for VA purposes.

Based on the foregoing, which is indicative that cancer treatment may affect hearing acuity, the Board finds that the Veteran's claim for service connection for hearing loss disability is inextricably intertwined with his claim for service connection for cancer.  

Initial rating in excess of 30 percent disabling for anxiety disorder and Service Connection for PTSD

The Veteran is service connected for anxiety disorder evaluated as 30 percent disabling effective from July 2011.  

June 2011 VA records reflect that the Veteran does not meet the criteria for PTSD.  A September 2012 VA examination report also reflects that the Veteran does not meet the criteria for PTSD.  He was diagnosed with anxiety disorder and adjustment disorder with anxiety and assigned a GAF score of 60.  

At the 2015 Board hearing, the Veteran testified that he sees a VA mental health provider every six months.  He also testified that he feels that he is worse since the 2012 VA examination.  

Based on the foregoing, the Board finds that clinical records from 2013 to present, as well as another VA examination to determine the severity of the Veteran's service-connected anxiety, should be obtained.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran testified that he has not been diagnosed with PTSD, but after speaking with his mental health provider, he thinks that he has a light form of PTSD. (See Board hearing transcript, page 13.)  As the Board is remanding the anxiety rating issue for a VA examination to determine its severity, the examiner should also provide an opinion as to whether the Veteran meets the diagnostic criteria for PTSD, and if so, whether it is as likely as not due to service or a service-connected disability.

TDIU

The Veteran testified that he has not worked for four years since his anxiety and cancer.  He reported that because of his medication, he cannot pass the drug test at "two or three" places that he went to.  He also testified that doctors have advised him not to work on a step ladder over four feet and not to do any spray painting.  He testified that he cannot keep his balance, can hardly walk due to surgery on his leg, and cannot drive because of medication and "stuff."  He reported that he missed "a lot of work." (See Board hearing transcript, page 17.)

Social Security Administration (SSA) records refect an SSA determination of disability effective from November 2008, with a primary diagnosis of squamous cell carcinoma and a secondary diagnosis of degenerative disc disease. 

The issue of entitlement to a TDIU is inextricably intertwined with the above noted issues.  Therefore, it is also remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's service personnel records and associate them with the claims file.

2.  Attempt to obtain and associate with the claims file VA mental health and audiological examinations and treatment records from March 2012 to present. 

3.  After completion of the foregoing, obtain a clinical opinion from an oncologist as to whether it is as likely as not that the Veteran's squamous cell carcinoma is causally related to active duty.  The examiner should consider the pertinent evidence of record to include: a.) the Veteran's duties in service for two years, to include the following, if found credible: possible exposure to asbestos from being on a ship, working as a baker, exposure to fumes from working in an engine room, as a deck hand in charge of cleaning and mixing paints, solvents, and thinners, and sanding and grinding parts of the ship; b.) service in Vietnam; c.) the Veteran's diagnosis of cancer approximately forty years after separation from service; d.) the Veteran's approximate forty year history of smoking; e.) the Veteran's approximate 20-30 year post-service history of working as a painter; f.) the Veteran's history of heavy drinking. (e.g. See October 2006, April 2007, and June 2010 VA clinical records.), and g.) the risk factors from nasal cavity and paranasal sinus cancers noted by the American Cancer Society.  

4.  Schedule the Veteran for an appropriate VA examination with to determine: a.) the severity of the Veteran's service-connected anxiety disability, and b.) whether it is as likely as not that the Veteran has PTSD causally related to service or a service-connected disability. The examiner is requested to delineate all symptomatology associated with, and the current severity of, the anxiety disorder and specifically opine as to whether any other currently diagnosed psychiatric disorder (to include PTSD) is related to service.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

5.  Thereafter, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


